Citation Nr: 0008335	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-28 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disability, to 
include a disability of the lumbosacral spine and pelvis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1997 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a December 1998 Remand, the 
Board sought additional development of the evidence.  The 
case has been returned to the Board for further appellate 
consideration.



FINDING OF FACT

A chronic back disability, currently diagnosed as 
degenerative disc disease of the lumbosacral spine and 
possible demyelinating disease, is first shown many years 
subsequent to the veteran's separation from service, and is 
not shown to be related to inservice lumbosacral strain.


CONCLUSION OF LAW

A claim for service connection for a back disability, to 
include a disability of the lumbosacral spine and pelvis, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
When any one of these three criteria is not satisfied, the 
Board is obligated to find that a claim for service 
connection for any such disability is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).  See 
Caluza, supra.  


In the instant case, a review of the evidence reveals that a 
back disability, diagnosed on VA examination in April 1999 as 
degenerative disc disease of the lumbosacral spine and 
possible demyelinating disease, is currently manifested.  The 
evidence also shows that the veteran was accorded treatment 
in 1945, while in service, for back complaints that were 
deemed to represent chronic lumbosacral strain.  The Board 
accordingly finds that two of the three criteria enunciated 
by the Court in Caluza - the presence of inservice and 
current disabilities - are satisfied. 

However, even acknowledging both the inservice and current 
manifestations of lumbosacral disorders, the Board must 
nonetheless conclude, based on application of the above legal 
and judicial standards, that the veteran's claim for service 
connection for a back disorder is not well grounded.  It must 
be emphasized that, under Caluza, all three criteria must be 
met.  The record is devoid of clinical evidence indicating 
that there is the requisite nexus, or link, between the 
degenerative disc disease of the lumbosacral spine, and 
possible demyelinating disease, that is currently manifested 
and the lumbosacral problems shown in service.  The post-
service medical evidence first indicates the presence of back 
complaints in 1981; it does not show that post-service back 
problems had been manifested prior to 1981, or that the 
presence of such problems as of that date was in any manner 
related to his active service.  See 38 C.F.R. § 3.303(d) 
(1999).  To the contrary, the report of the April 1999 VA 
examination includes opinions by the examiner that "it would 
be very difficult" to attribute the veteran's degenerative 
disc disease to his military service, and that the 
lumbosacral strain incurred by the veteran in 1945 "appeared 
to have been a self-limiting condition and did not seem to be 
related to the symptoms of right leg weakness which began in 
approximately 1981."

The Board recognizes that the veteran has contended, in 
essence, that his current back disorder began on or about 
1945, while he was in service, and has been manifested since 
that date.  However, in view of the fact that he has not 
demonstrated that he has the necessary training or expertise 
to proffer medical findings or opinions, his assertion that 
there is a nexus or link between the chronic 

lumbosacral strain diagnosed during service and his current 
lumbosacral disability is no more than unsubstantiated 
conjecture, and is accordingly of no legal merit.  Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In brief, the Board has found that there is no nexus or link 
between the veteran's service and the fact that a back 
disability, to include a disability of the lumbosacral spine 
and pelvis, is manifested at this time.  The Board must 
therefore conclude that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual that service connection for back 
disability, to include a disability of the lumbosacral spine 
and pelvis, could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claim for service 
connection for this disorder is not well grounded and is 
therefore denied, in accordance with the Court's decision in 
Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  While the Board recognizes that this case has 
been the subject of additional evidentiary development, in 
the form of the December 1998 Board remand, it must also 
point out that its duty to assist the veteran in the 
development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded; it must be noted that the December 1998 
remand was promulgated prior to the Court's decision in 
Morton v. West, 12 Vet. App. 477 (1999).  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection for 
back disability, to include a disability of the lumbosacral 
spine and pelvis, at any time.



ORDER

A claim for service connection for a back disability, to 
include a disability of the lumbosacral spine and pelvis, is 
not well grounded, and is therefore denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

